UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1951



In Re:    BARBARA MICHELLE BUSH,

                                                           Petitioner.




         On Petition for Writ of Mandamus.   (CA-01-2216-CCB)


Submitted:    September 27, 2002           Decided:   October 10, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Barbara Michelle Bush, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara M. Bush has filed a petition for a writ of mandamus

seeking to have this court compel the district court to make

special accommodations for her in pursuing a civil action due to

her medical problems. Mandamus is a drastic remedy and should only

be used in extraordinary situations.          Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).       Mandamus relief is only available when there are

no other means by which the relief sought could be granted, Beard,

811 F.2d at 826, and may not be used as a substitute for appeal.

In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).

The party seeking mandamus relief carries the heavy burden of

showing that she has no other adequate means to attain the relief

she desires and that her entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).   Bush has not made such a showing.        Therefore, although we

grant leave to proceed in forma pauperis, we deny Bush’s petition

for a writ of mandamus.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before    the   court   and   argument   would   not   aid   the

decisional process.



                                                           PETITION DENIED




                                       2